NUMBER 13-21-00008-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

        IN THE INTEREST OF A.T.M., G.B., AND P.F.L., CHILDREN


                     On appeal from the 377th District Court
                           of Victoria County, Texas.


                                        ORDER
  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

       This is an appeal of a final order terminating parental rights. Appellants’ briefs were

originally due February 9, 2021. Pursuant to a motion filed by appellants R.M. and G.B.

II, we granted an extension of time to file the briefs until Monday, March 1, 2021.

Appellants have now filed a second joint motion for extension of time seeking two

additional weeks to file the briefs.

       Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals, but include additional expedited
deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The

intermediate appellate courts are directed to ensure “as far as reasonably possible” that

appeals in such cases are brought to final disposition within 180 days of the date the

notice of appeal is filed. See TEX. R. JUD. ADMIN. 6.2(a). Accordingly, it is the policy of this

Court to limit extensions of time in such cases absent truly extraordinary circumstances.

See TEX. R. APP. P. 38.6(d).

       We GRANT appellants’ second joint motion for extension of time and ORDER

appellant’s briefs to be filed on or before Monday, March 15, 2021. No further extensions

of time will be granted.

                                                                         PER CURIAM

Delivered and filed the
2nd day of March, 2021.




                                               2